30 F.3d 129
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Larry Ray JOHNSON, Petitioner.
No. 94-8023.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 23, 1994.Decided:  July 29, 1994.

On Petition for Writ of Mandamus.
Larry Ray Johnson, Petitioner Pro Se.
PETITION DENIED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Larry Ray Johnson has filed a petition for a writ of mandamus seeking to compel the district court to remove a prefiling injunction imposed upon him in 1985.  Mandamus is an extraordinary remedy, and is not available where there are other means by which the petitioner might obtain the requested relief.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Further, mandamus is not a substitute for appeal.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Therefore, although we grant Johnson's motion to proceed in forma pauperis, we deny his petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED